Case 8:20-cv-00261-DDP-KS Document 8 Filed 04/17/20 Page 1 of 2 Page ID #:72
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        SACV 20-0261-DDP (KS)                                      Date: April 17, 2020
Title      Ira A. Stringer Jr. v. The County of Orange et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On February 10, 2020, Ira A. Stringer (“Plaintiff”), a California state prisoner
proceeding pro se and in forma pauperis, filed a civil rights complaint alleging that Orange
County employees at the Theo Lacey Detention Center used excessive force against
Plaintiff and acted with deliberate indifference to Plaintiff’s resulting serious medical
needs. (Dkt. No. 1.) On February 24, 2020, the Court dismissed the Complaint for failure
to state a claim upon which relief could be granted and ordered Plaintiff to file either a First
Amended Complaint or a Notice of Voluntary Dismissal within 30 days, i.e. no later than
March 25, 2020. (Dkt. No. 5.) More than three weeks have now passed since Plaintiff’s
First Amended Complaint was due, and Plaintiff has not filed either a First Amended
Complaint or a Notice of Voluntary Dismissal, nor has he otherwise communicated with
the Court about his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before May 8, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a First Amended Complaint and a declaration signed


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 8:20-cv-00261-DDP-KS Document 8 Filed 04/17/20 Page 2 of 2 Page ID #:73
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        SACV 20-0261-DDP (KS)                                   Date: April 17, 2020
Title      Ira A. Stringer Jr. v. The County of Orange et al


under penalty of perjury, explaining why he failed to comply with the Court’s prior order;
or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s
February 24, 2020 Order. Alternatively, if Plaintiff does not wish to pursue this action, he
may dismiss the Complaint without prejudice by filing a signed document entitled “Notice
Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s February 24, 2020 Order
(Dkt. No. 5) and the Central District’s standard civil rights complaint form.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
